DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/2/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that Notarpietro does not teach a lacquer, but applicant’s specification discloses the lacquer can be a 2 component mixture of polyurethane prepolymer, ie precursor solution [0016]. Furthermore, the relevant material is the polyurethane precursor which matches that of the instant application’s disclosure, the specification even notes that the precursor solution is cured by drying, ie contains some solvent or medium that evaporates and would therefore be a lacquer [page 13 line 14-page 14 line 9, Fig 3]. As to the viscosity, the precursor solution has a range of below 1000 mPa*s, measured at 50C, as viscosity decreases at higher temperatures this would be lower at 65C. Moreover, it has been held that choosing the overlapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 12, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Notarpietro (WO 98/23432) in view of Ishitoya (US 5804292) and Augener (EP 2684744).
As to claim 1, Notarpietro teaches a method for automotive applications [page 1 line 4-8] for producing a component with a base element (19), which has a front side front side delimited by an outer rim, a rear side and one or more side surfaces [Fig 1-5] which interconnect the front side and the rear side, and with a cover layer, formed from a lacquer (17), which is injection molded on the base element, wherein the lacquer [page 3 line 25-31], during the injection molding, is directed through one or more feed 
Notarpietro does not explicitly state the side surfaces are covered.
Ishitoya teaches a method of making automotive trim [Abstract, col 1 line 5-10] wherein the polymer melt hardening layer is applied over the front and side surfaces [Fig 4, 8, 9, 11, col 4 line 5-25, col 5 line 59-62] as this created an integrated multicomponent part with a long term bonding effect without the use of adhesive [col 1 line 55-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and had the side surfaces be covered by the coating layer, as suggested by Ishitoya, in order to create a long term bonding effect without the use of adhesive.
Notarpietro does not explicitly state that the add on part is an electronic unit.
Augener teaches a decorative panel for a vehicle [0001] wherein an add on part such as foil or electronic component is incorporated into the component in order to impart aesthetic or functional qualities to the decorative element [0061-0066]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and made the add on part being an electronic component, as suggested by Augener, in order to give the decorative part desired functional or aesthetic qualities. 
As to claim 2, Notarpietro does not explicitly state the lacquer, during the injection molding, is flooded over and beyond the outer rim of the front side.  
Ishitoya teaches a method of making automotive trim [Abstract, col 1 line 5-10] wherein the polymer melt hardening layer is applied over the front and the lacquer, during the injection molding, is flooded over and beyond the outer rim of the front side to cover the side surfaces [Fig 4, 8, 9, 11, col 4 line 5-25, col 5 line 59-62] as this created an integrated multicomponent part with a long term bonding effect without the use of adhesive [col 1 line 55-65]. It would have been 
As to claim 3, Notarpietro teaches the lacquer has a viscosity in the range of below 1000 mPa*s, measured at 50C, as viscosity decreases at higher temperatures this would be lower at 65C [Page 14 line 5-10].  
As to claim 4, Notarpietro does not explicitly state the base element has at least one rear edge at which the rear side and the side surface, or side surfaces, meet each other, and wherein the lacquer, during the injection molding, floods over a part of the side surfaces up to this rear edge so that the cover layer completely covers the corresponding part of the side surfaces from the front side up to the rear edge.  
Ishitoya teaches a method of making automotive trim [Abstract, col 1 line 5-10] wherein the polymer melt hardening layer is applied over the front and the lacquer, during the injection molding, is flooded over and beyond the outer rim of the front side to cover the side surfaces to the rear edge [Fig 4, 8, 9, 11, col 4 line 5-25, col 5 line 59-62] as this created an integrated multicomponent part with a long term bonding effect without the use of adhesive [col 1 line 55-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and the lacquer, during the injection molding, floods over a part of the side surfaces up to this rear edge so that the cover layer completely covers the corresponding part of the side surfaces from the front side up to the rear edge, as suggested by Ishitoya, in order to create a long term bonding effect without the use of adhesive. 
As to claim 5, Notarpietro teaches the cover layer (17) is at least partially translucent [Abstract, Page 3 line 25-31].  
As to claim 11, Notarpietro teaches the add-on part is arranged between the base element and the cover layer [page 3 line 20-31, Fig 1-5].
As to claim 12, Notarpietro teaches the base element has at least one forward projecting baffle wall (4) in the region of its front side in order to protect the add-on part during the injection molding [Page 3 line 10-15, page 6 line 1-12 Fig 1-5].  
As to claim 17, Notarpietro teaches the front side of the base element has local elevations and/or recesses (4) [Page 3 line 10-15, page 6 line 1-12, Fig 1-5]. 
As to claim 18, Notarpietro teaches the component is intended for the automobile industry [page 1 line 4-8].
Claim 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Notarpietro (WO 98/23432) in view of Ishitoya (US 5804292) and Augener (EP 2684744), as applied to claims 1-5, 10-12, 17, 18, and in further view of Boppart (US 2015/0356895).
As to claim 6, Notarpietro does not explicitly state at least one lighting element is provided in order to illuminate the component through the feed channels.
Boppart teaches a vehicle display wherein a lighting element is provided on the opposite side of openings in the base part in order to make a design element viewable even in darkness [Abstract, 0008-0010, 0028, 0073, 0075, 0076, Fig 8-11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and included at least one lighting element is provided in order to illuminate the component through the feed channels, as suggested by Boppart, in order to illuminate a design part even in darkness.
As to claim 7, Notarpietro does not explicitly state the cover layer forms a diffuser.  
Boppart teaches a vehicle display wherein a lighting element is provided on the opposite side of openings in the base part in order to make a design element viewable even in darkness [Abstract, 0008-0010, 0028, 0073, 0075, 0076, Fig 8-11]. The cover layer is a diffuser which allows light to be transmitted throughout the layer and allows the light source to be arranged at a distance from the channels [0083-0085]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and had the covering layer form a diffuser, as suggested by Boppart, in order to 
As to claim 9, Notarpietro teaches during the injection molding a projection, which in each case protrudes relative to the rear side of the base element, is formed in the region(s) of the feed channel(s) (10) Fig 1-5], but does not explicitly state that this/these projection(s) serves/serve as a light conductor in the component in order to conduct light to the front side and/or side surface.  
Boppart teaches a vehicle display wherein a lighting element is provided on the opposite side of openings in the base part in order to make a design element viewable even in darkness [Abstract, 0008-0010, 0028, 0073, 0075, 0076, Fig 8-11]. The cover layer is a diffuser which allows light to be transmitted throughout the layer and allows the light source to be arranged at a distance from the channels [0083-0085]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and included at least one lighting element is provided in order to have the cover layer material operate as a light conductor, as suggested by Boppart, in order to illuminate a design part even in darkness, transmit the light throughout the cover layer, and arrange the light source at a distance. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Notarpietro (WO 98/23432) in view of Ishitoya (US 5804292) and Augener (EP 2684744), as applied to claims 1-5, 10-12, 17, 18, and in further view of Rosato (Injection Molding Handbook).
As to claim 8, Notarpietro a plurality of feed channels is provided which each have an opening (10) [page 3 line 25-31, Abstract], but does not explicitly state that the largest possible inner circle of a respective opening has a diameter of between 0.2 and 5 mm, and wherein the center points of the inner circles of have a mutual distance of at least 0.4 mm.  
Rosato teaches methods for injection molding and demonstrates that sprue/gate diameter influence cycle time and mold temperature [Page 262, 263, 264] and that gate spacing influences fluid flow throughout the cavity and proper spacing is required for rapid and uniform filling [Page 277, 278, Fig 4-54]. Thus, both opening diameter and spacing of the diameters are results effective variables. It is well settled that the determination of the optimum value of a result . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Notarpietro (WO 98/23432) in view of Ishitoya (US 5804292) and Augener (EP 2684744), as applied to claims 1-5, 10-12, 17, 18, and in further view of Wani (US 2004/0209032).
As to claim 13, Notarpietro teaches the feed channels extends/extend through the add-on part so that the lacquer, during the injection molding, is directed through the add-on part toward the front side and/or side surface.  
Wani teaches a method of making a decorative article wherein the resin forming the covering layer (30) is directed through the add on part (10) [Fig 1, 5, 0016, 0033] and the layers are firmly bonded [Abstract, 0001, 0010, 0016, 0024] and allows for improved impingement that reduced the chance of stripping [0037-0039, 0056]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and had the resin feed channels extend through the add-on part, as suggested by Wani, in order to firmly bond the layers and avoid deleterious stripping on the part.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Notarpietro (WO 98/23432) in view of Ishitoya (US 5804292) and Augener (EP 2684744), as applied to claims 1-5, 10-12, 17, 18, and in further view of Trier (US 2013/0101799).
As to claim 15, Notarpietro does not explicitly state cover layer is arranged between the base element and the add-on part.  
Trier teaches a method of producing a decorative panel in an automobile by injection molding [0001-0003, 0006] wherein a cover layer (14) is injected between a body component and an add on part (35, 36) so as to incorporate the part during molding [Fig 2,3, 0048, 0061, 0067]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Notarpietro and made the add-on part be placed . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARMAND MELENDEZ/Examiner, Art Unit 1742